DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 167-176 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the Reply filed on April 11, 2022.  In response to this office action, please cancel non-elected claims 167-176 in as much as the apparatus claims 1-4 and 134-166 have been found allowable over the prior art.

Drawings
The Applicants’ Drawings filed on December 29, 2020 have been approved by the U. S. examiner.

Claim Objections
Claim 156 lacks a period at the end of this claim.

Specification
The Substitute Specification filed on December 29, 2020 has not been entered because it is not accompanied w/ a statement that this Substitute Specification does not contain any new matter.

Allowable Subject Matter
All of the Applicants’ apparatus claims 1-4 and 134-166 have been allowed over the prior art of record in as much as these claims are further limited to a regulatory system that adjusts the enthalpy of the acid tail gas to a value ranging from 60 to 850 kL/kg, and at least these particular features are not taught or suggested in the prior art.  The Applicants’ specification in paragraph number 32 seems to urge that such optimization of the enthalpy results in the operation of the system with enhanced absorption efficiency and stability as well as a decreased presence of ammonia in the treated gas.  Such unexpected benefits and advantages are further evidence of the patentability of the allowed claims.  One of the more relevant references discovered from the search of the U. S. examiner is CN 106 938 146 A.  This CN 106 938 146 A describes a gas purification system in which the enthalpy of the flue gas is used to concentrate an ammonium sulfate solution (please note at least the English abstract associated w/ this CN 106 938 146 A).  However, this CN 106 938 146 A does not teach or suggest the Applicants’ claimed provision and use of a regulatory system that adjusts the enthalpy of an acid tail gas to a value in the range of from 60 to 850 kJ/kg (as embraced in the scope of at least the Applicants’ independent claim).  Hence, all of the Applicants’ apparatus claims 1-4 and 134-166 have been allowed over the teachings provided in this CN 106 938 146 A reference (as well as the rest of the art of record).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736